Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 1 of 11. PageID #: 2358



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                        :
 BRANDON LEE PAWLAK,                    :             CASE NO. 1:18-cv-01289
                                        :
            Petitioner,                 :             OPINION & ORDER
                                        :             [Resolving Doc. 1]
 vs.                                    :
                                        :
 WARDEN SEAN BOWERMAN,                  :
                                        :
            Respondent.                 :
                                        :

 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

        Petitioner Brandon Lee Pawlak is presently serving a 35.5-year sentence of

 incarceration, after an Ohio jury found him guilty on 30 counts, including multiple counts

 of aggravated robbery and aggravated vehicular assault. 1

        Under 28 U.S.C. § 2254, Pawlak filed a pro se petition for a writ of habeas corpus. 2

 Warden Bowerman returned. 3         Petitioner, through counsel, filed a traverse. 4   After an

 automatic referral, 5 Magistrate Judge Burke issued a Report and Recommendation,

 recommending that this Court deny Pawlak’s petition. 6 Petitioner objected to the entire

 Report and Recommendation. 7 Therefore, this Court must review it de novo. 8

        For the following reasons, the Court OVERRULES Petitioner’s objections, ADOPTS

 the Report and Recommendation, and DENIES Pawlak’s habeas corpus petition.




        1
          Doc. 1.
        2
          Id.
        3
          Doc. 7.
        4
          Doc. 17.
        5
          Local Rule. 72.2.
        6
          Doc. 18.
        7
          Doc. 19. Warden Bowerman never responded to Petitioner’s objections.
        8
          28 U.S.C. §636(b)(1)(c).
Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 2 of 11. PageID #: 2359

 Case No. 1:18-cv-01289
 GWIN, J.

   I.        Background

        Petitioner Pawlak was accused, among other things, of crashing a stolen Ford F-250

 truck into Dover Gardens Tavern in Westlake, Ohio and injuring 13 bar patrons. Witnesses

 saw Pawlak driving the stolen truck shortly after it was taken from a nearby golf course.

        On July 30, 2015, an Ohio jury found Petitioner guilty on 13 counts of aggravated

 robbery counts, 13 counts of aggravated vehicular assault, two counts of grand theft, one

 count of failure to comply with a police officer’s order or signal, and one count of breaking

 and entering. On August 3, 2015, the Ohio trial court sentenced Petitioner to 35.5 years of

 incarceration.

        On August 27, 2015, Petitioner filed a notice of appeal with the Eighth District Court

 of Appeals. In his appellate brief, Petitioner raised three issues:

        (1) his conviction was against the manifest weight of the evidence and there
        was insufficient evidence to convict him; 9

        (2) trial counsel was ineffective because he failed to move to suppress evidence
        obtained during Petitioner’s videotaped police interview; 10

        (3) under Ohio law, the trial court erred when it sentenced Pawlak to
        consecutive sentences. 11

 On September 22, 2016, the Eighth District Court of Appeals affirmed the trial court’s

 judgment. 12

        On November 4, 2016, Petitioner filed a notice of appeal with the Ohio Supreme

 Court. 13 On April 19, 2017, the Ohio Supreme Court declined to accept jurisdiction. 14



        9
          Doc. 7-1 at 54–56.
        10
           Id. at 57–59.
        11
           Id. at 59–62.
        12
           Id. at 96–124.
        13
           Doc. 7-1 at 125.
        14
           Id. at 169.
                                               -2-
Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 3 of 11. PageID #: 2360

 Case No. 1:18-cv-01289
 GWIN, J.

         On June 6, 2018, Pawlak filed a pro se petition for a writ of habeas corpus under

 28 U.S.C. § 2254. 15 In his petition, Pawlak raised four grounds:

         (1) his conviction was against the manifest weight of the evidence and there
         was insufficient evidence to convict him; 16

         (2) trial counsel was ineffective because he failed to move to suppress evidence
         obtained during Petitioner’s videotaped police interview and failed to request
         that the state turn over potentially exculpatory forensic evidence discovered in
         the truck’s driver’s area; 17

         (3) under the United States Constitution, the trial court erred when it sentenced
         Petitioner to consecutive sentences; 18

         (4) the State of Ohio violated Petitioner’s rights under the U.S. Constitution
         when it withheld the potentially exculpatory forensic evidence. 19

         On April 14, 2020, Magistrate Judge Burke issued a Report and Recommendation,

 recommending this Court deny Pawlak’s petition. 20          On April 28, Petitioner, through

 counsel, objected to the entire Report and Recommendation. 21

   II.        Legal Standards

         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) 22 governs a

 federal court’s review of a state prisoner’s habeas corpus petition. AEDPA limits federal

 review to a petitioner’s claims that he is in custody in violation of the United States’

 Constitution, laws, or treaties. 23




         15
            Doc. 1.
         16
            Id. at 5–6.
         17
            Id. at 7.
         18
            Id. at 8.
         19
            Id. at 10–12.
         20
            Doc. 18.
         21
            Doc. 19.
         22
            Pub. L. No. 104-132, 110 Stat. 1214 (1996).
         23
            28 U.S.C. § 2254(a).
                                                    -3-
Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 4 of 11. PageID #: 2361

 Case No. 1:18-cv-01289
 GWIN, J.

        AEDPA prohibits federal courts from granting a habeas petition for any claim that the

 state court gave a merits decision unless the state court’s decision:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established federal law, as determined by the Supreme
        Court of the United States; or (2) resulted in a decision that was based upon
        an unreasonable determination of the facts in light of the evidence presented
        in the State court proceeding. 24

        Additionally, before reviewing the merits of a habeas petition claim, a federal court

 must ensure the claim is not procedurally defaulted. A petitioner procedurally defaults a

 claim if he fails to comply with an independent state procedural rule.

        Most typically, procedural default occurs when a habeas petitioner did not raise the

 claim in state court and state res judicata rules hold that the inmate therefore forfeited any

 state remedy. Federal habeas law requires petitioners to first exhaust the claim in the state

 courts. 25 If the petitioner has failed to raise the claim with the state, state res judicata rules

 stop the claim. And if state res judicata rules stop the claim, the petitioning inmate fails to

 exhaust the claim.

        In Ohio, if a petitioner “failed to raise a claim on direct appeal, which could have

 been raised on direct appeal, the claim is procedurally defaulted.” 26 Likewise, if a petitioner

 failed to apply to reopen his direct appeal, a claim that his appellate counsel was ineffective

 is procedurally defaulted. 27

        To overcome procedural default, a petitioner must show cause for the default and

 actual prejudice that resulted from the alleged violation of federal law. 28 “Cause” is a



        24
           28 U.S.C. § 2254(d); see also Miller v. Francis, 269 F.3d 609, 614 (6th Cir. 2001).
        25
           Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006).
        26
           Id. (citing Engle v. Isaac, 456 U.S. 107, 125 n. 28 (1982)).
        27
           State v. Gumm, 103 Ohio St.3d 162, 162–63 (Ohio 2004).
        28
           Coleman v. Thompson, 501 U.S. 722, 730 (1991).
                                                     -4-
Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 5 of 11. PageID #: 2362

 Case No. 1:18-cv-01289
 GWIN, J.

 legitimate excuse for the default, and “prejudice” is actual harm resulting from the alleged

 constitutional violation. 29 If a petitioner fails to show cause for his procedural default, the

 Court need not address the issue of prejudice. 30 A petitioner may also demonstrate a

 fundamental miscarriage of justice will occur if the claims are not considered; a fundamental

 miscarriage of justice results from the conviction of one who is “actually innocent.” 31

   III.          Discussion

            Petitioner Pawlak objects to Magistrate Judge Burke’s recommendation that this Court

 deny Pawlak’s habeas corpus petition as to each ground. The Court considers each of

 Petitioner’s claims below.

            A. Ground One Fails Because A Manifest Weight-of-the-Evidence Claim Is Not
               Cognizable on Federal Habeas Review and Petitioner Has Not Met His Burden
               on His Sufficiency of the Evidence Claim.

            Petitioner claims that his conviction was against the manifest weight of the evidence

 and that there was insufficient evidence to convict him.

                        1. Manifest Weight of the Evidence

            “A manifest-weight-of-the-evidence claim alleges that that one’s conviction violates

 Ohio law, [therefore,] the claim is noncognizable in federal habeas proceedings.” 32

 Accordingly, this claim fails.

                        2. Sufficiency of the Evidence

            On federal habeas review, sufficiency-of-the-evidence claims are subject to two layers

 of deference. 33 First, the court determines “whether, viewing the trial testimony and exhibits


            29
               Castro v. Harris, No. 1:18-CV-1167, 2018 WL 3829101, at *3 (N.D. Ohio Aug. 13, 2018).
            30
               See Smith v. Murray, 477 U.S. 527, 532 (1986).
            31
               Lundgren v. Mitchell, 440 F.3d 754, 764 (6th Cir. 2006) (citing Murray v. Carrier, 477 U.S. 478, 496
 (1986)).
            32
                 Hoffman v. Lazaroff, No. 18-3439, 2018 WL 5849894, *3 (6th Cir. 2018).
            33
                 Brown v. Konteh, 576 F.3d 191, 204–205 (6th Cir. 2009).
                                                        -5-
Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 6 of 11. PageID #: 2363

 Case No. 1:18-cv-01289
 GWIN, J.

 in the light most favorable to the prosecution, any rational trier of fact could have found the

 essential elements of the crime beyond a reasonable doubt.” 34 Second, even if the court

 “conclude[s] that a rational trier of fact could not have found [the] petitioner guilty beyond a

 reasonable doubt. . . [the court] must still defer to the state appellate court’s sufficiency

 determination as long as is not unreasonable.” 35

        Petitioner steadfastly maintains he was not the truck driver, but simply a passenger,

 and argues that the state’s evidence was insufficient to establish that he was the driver beyond

 a reasonable doubt. 36 But the Ohio Eighth District Court of Appeals disagreed. 37 After

 reviewing the record, it found that there was sufficient evidence to show that Petitioner drove

 the truck into Dover Gardens Tavern. 38

        Likewise, this Court finds, considering the evidence in the light most favorable to the

 state, that there was sufficient evidence for a rational of trier of fact to conclude that Petitioner

 crashed the truck into the tavern beyond a reasonable doubt. As the state appellate court

 highlighted, there was witness testimony that Petitioner got into the truck, 39 that there was




        34
             Brown, 576 F.3d at 205. (emphasis in original) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
        35
             Id. (emphasis in original).
        36
           Docs. 1, 17, 19.
        37
           Doc. 7-1 at 105.
        38
           Id.
        39
           Doc. 7-3 at 564–64. (Trial Testimony of Johnathan Sterna)
            “Q: Okay. You said Mr. Pawlak scurried away towards the white service truck?
            A: Yes.
            Q: What happened thereafter?
            A: He hopped into the white service truck and pulled a 180 out . . .”
                                                        -6-
Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 7 of 11. PageID #: 2364

 Case No. 1:18-cv-01289
 GWIN, J.

 only one person in truck, 40 and that Petitioner exited the truck from the driver’s position after

 it crashed. 41

         In his traverse and objection, Petitioner does not meaningfully contend that the jury’s

 determination was irrational. Instead, he argues there was a lack of direct evidence that he

 was the driver and that the police failed to search the entire bar for a second driver. 42

 Essentially, Petitioner is asking the Court to “reweigh the evidence, re-evaluate the credibility

 of witnesses, [and] substitute [its] judgment for that of the jury.” 43 The Court may not do so.

         Moreover, the Court cannot say that the state appellate court’s determination was

 unreasonable. The Eighth District Court of Appeals identified the proper standard and

 applied that it thoughtfully. 44

         Accordingly, this claim fails.

         B. Ground Two Fails Because Petitioner Has Not Met His Burden on the Ineffective-
            Assistance-of-Counsel Claim He Raised in State Court and His Other Ineffective-
            Assistance Claims Are Procedurally Defaulted or Not Properly Before the Court.

         In his pro se habeas petition, Pawlak claims that his trial counsel was ineffective

 because (1) counsel failed to move to suppress evidence obtained during Petitioner’s




         40
            Doc. 7-5 at 836. (Trial Testimony of Andrew Kehl)
             “Q: Okay. And during the interaction that you had initially with the white truck, did you see any
             occupants of the truck?
             A: Yes, I saw one occupant.
             Q: Where was that occupant stationed?
             A: In the driver’s seat.”
         41
            Doc. 7-6 at 1018–20 (Trial Testimony of Nathan Fox)
             A: “. . . I saw at that point the driver was trying to exit from the front cab into the rear, from the
             broken glass window into the rear part of the bed of the truck. That’s when I drew down on him
             myself, and Officer Kehl ordered him to show his hands, went down, escorted him to the
             ground. . . We handcuffed him, secured him, and then Officer Kehl and other officer took custody
             of him while I began to check the perimeter of the building.”
         42
            Doc. 17 at 7–12; Doc. 19 at 9–13.
         43
            Brown, 567 F.3d at 205.
         44
            Doc. 7-1 at 101–105.
                                                       -7-
Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 8 of 11. PageID #: 2365

 Case No. 1:18-cv-01289
 GWIN, J.

 videotaped police interview, and (2) counsel failed to request the government turn over

 potentially exculpatory fingerprint, DNA, and blood evidence. 45

         In his traverse, Petitioner, through counsel, further asserts that trial counsel was

 ineffective because counsel spent too much on cross-examination attempting to blame law

 enforcement for the crash. 46 Also, Petitioner claims his appellate counsel was ineffective on

 his direct appeal because he did not claim ineffective assistance of trial counsel from some

 failure to obtain the potentially exculpatory forensic from the state. 47 These claims are not

 properly before the Court, 48 but even if they were, they are procedurally defaulted.

                    1. Ineffective-Assistance-of-Counsel Claim Raised in State Court

         On federal habeas review of an ineffective-assistance-of-counsel claim that a state

 court addressed on the merits, the sole inquiry is “whether the state court’s application of

 the Strickland 49 standard was unreasonable.” 50

         On his direct appeal, Petitioner argued that his trial court was ineffective because he

 failed to move to suppress evidence obtained during Petitioner’s videotaped police

 interview. 51 But the Ohio Eighth District Court of Appeals disagreed. 52 Applying the proper

 Strickland standard, it found that Petitioner’s trial counsel’s failure to move to suppress did

 not prejudice Petitioner. After reviewing the record, it concluded that Petitioner could not




         45
             Doc. 1.
         46
             Doc. 17
          47
             Doc. 17.
          48
             A claim that is first raised in a traverse, rather than the habeas petition, is not properly before the
 court. Tyler v. Mitchell, 416 F.3d 500, 504 (6th Cir. 2005) (citing U.S. v. Barrett, 178 F.3d 34, 46 n. 6 (1st Cir.
 1999); Jackson v. Duckworth, 112. F.3d 878, 880 (7th Cir. 1997); Cacoperdo v. Demosthenes, 37 F.3d 504,
 507 (9th Cir. 1994)).
          49
             Strickland v. Washington, 466 U.S. 668 (1984).
          50
             Harrington v. Richter, 562 U.S. 86, 101 (2011).
          51
             Doc. 7-1 at 57–58.
          52
             Id. at 112–14.
                                                        -8-
Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 9 of 11. PageID #: 2366

 Case No. 1:18-cv-01289
 GWIN, J.

 establish that the outcome of the trial would have been different had his counsel moved to

 suppress. 53

          This Court is not persuaded that the state appellate court’s finding was unreasonable.

 In his traverse and objection, Petitioner does not attempt to argue as much. Instead, he

 asserts that “this Court may find that Petitioner’s trial counsel failed to render effective

 assistance, and that Petitioner suffered prejudice as a result.” 54 But this Court is not permitted

 to conduct a de novo Strickland review.

          Accordingly, this claim fails.

                    2. Procedurally Defaulted Ineffective-Assistance-of-Counsel Claims

          Petitioner’s claims that (1) his trial counsel was ineffective because counsel failed to

 request the government turn over potentially exculpatory forensic evidence, and (2) his trial

 counsel was ineffective because of counsel’s cross-examination strategy are procedurally

 defaulted. Petitioner could have raised these claims on his direct appeal, but failed to do

 so. 55

          In addition, Petitioner cannot show cause for the defaults. Petitioner claims that his

 appellate counsel was ineffective for failing to raise the exculpatory evidence issue before

 the Eighth District Court of Appeals. 56 But ineffective assistance of appellate counsel cannot

 constitute cause in this case because Petitioner’s ineffective-assistance-of-appellate-counsel

 claim is, itself, procedurally defaulted. Petitioner did not apply to reopen his direct appeal

 within the applicable deadline. 57



          53
             Id.
          54
             Doc. 17 at 13. Doc. 19 at 14–15.
          55
             Doc. 17 at 13–17; Doc. 7-1 at 57–58.
          56
             Id. at 16.
          57
             Ohio App. R. 26.
                                                    -9-
Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 10 of 11. PageID #: 2367

  Case No. 1:18-cv-01289
  GWIN, J.

         Accordingly, this claim fails.

         C. Ground Three Fails Because It Is Procedurally Defaulted.

         Petitioner claims the trial court violated his rights under the U.S. Constitution when

  it sentenced him to consecutive terms on the aggravated vehicular assault counts. 58 In his

  direct appeal, Petitioner makes only an Ohio law challenge. 59 He did not raise any claims

  under the federal constitution. Therefore, Petitioner’s claim that his sentence violated the

  U.S. Constitution is procedurally defaulted.

         In his traverse, Petitioner attempts to stylize Ground 3 as an ineffective-assistance-of-

  counsel claim. 60 Though, he does not articulate how trial counsel was ineffective. In any

  event, Petitioner did not rise any claim that his trial counsel was ineffective related to

  sentencing in his direct appeal, so such a claim would also be procedurally defaulted.

         Accordingly, this claim fails.

         D. Ground Four Fails Because It Is Procedurally Defaulted.

         Petitioner claims the State of Ohio violated his rights under the U.S. Constitution

  when it withheld the potentially exculpatory forensic evidence. 61 Despite being aware of

  the issue at trial, Petitioner failed to raise it in his direct appeal. 62 Therefore, Petitioner’s

  claim that the state withheld the potentially exculpatory evidence is procedurally defaulted.

         Likewise, any claim that Petitioner’s appellate counsel was ineffective for failing to

  raise the issue on his direct appeal is also procedurally defaulted.




         58
            Doc. 1; Doc. 17 at 17–19.
         59
            Doc. 7-1 at 59–62.
         60
            Doc. 17 at 15–16.
         61
            Doc. 1; Doc. 17 at 16–18; Doc. 7-1 at 43–62.
         62
            Id. at 17.
                                                   - 10 -
Case: 1:18-cv-01289-JG Doc #: 20 Filed: 02/26/21 11 of 11. PageID #: 2368

  Case No. 1:18-cv-01289
  GWIN, J.

          Moreover, Petitioner has not established that a fundamental miscarriage of justice will

  occur if the Court does not address this claim on the merits. As Magistrate Judge Burke points

  out, even if the forensic samples do not match Petitioner, that does not prove Petitioner was

  not the driver. 63

          Accordingly, this claim fails.

    IV.        Conclusion

          For the foregoing reasons, the Court OVERRULES Pawlak’s objections, ADOPTS the

  Report and Recommendation, and DENIES Pawlak’s petition for a writ of habeas corpus.

  The Court certified that no basis exists upon which to issue a certificate of appealability.



          IT IS SO ORDERED.


   Dated: February 26, 2021                        s/     James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




          63
               Doc. 18 at 28.
                                               - 11 -
